SUMMARY ORDER

Plaintiff-appellant Frank J. Gaeta appeals an April 16, 2015 memorandum of decision and order of the district court *48denying his motion to reopen his civil case. We assume the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.
Gaeta commenced this action on May 1, 2003, asserting claims under 42 U.S.C. § 1983 and state law arising out of his arrest on May 2, 2002 by Garden City police officers for criminal impersonation and failing to signal before turning. With the consent of all parties, Magistrate Judge Lindsay recommended that the case be administratively closed pending completion of the underlying criminal charges, directing the “parties to notify court when to restore this case to active docket.” App. at 8. On August 11, 2004; the district court adopted the recommendation and administratively closed the action.
A jury found Gaeta guilty of criminal impersonation and a judgment'was entered on September 15, 2008. The Appellate Term of the New York State Supreme Court affirmed that conviction on September 22, 2011. In July 2014, Gaeta first sought to reopen his civil case. He did not successfully file a motion to reopen the case until October 16, 2014. On April 16, 2015, the district court denied Gaeta’s motion and dismissed the action under Federal Rule of Civil Procedure 41(b) for failure to prosecute. Gaeta timely filed a notice of appeal on May 12, 2015.
The district court denied the motion because of plaintiffs failure to prosecute, employing the analysis, applicable to a Rule 41(b) motion to dismiss. On appeal, both sides analyze the denial of the motion to reopen as a grant of a Rule 41(b) motion to dismiss. Accordingly, in reviewing the district court’s decision, we employ a Rule 41(b) analysis and review for abuse of discretion. Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir.2009).
Although review for abuse of discretion “suggests great deference,” we have recognized that a Rule 41(b) dismissal is a “harsh remedy [that] is appropriate only in extreme situations,” Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996). In reviewing a Rule 41(b) dismissal, we consider whether: (1) plaintiffs failure to prosecute caused a delay of significant duration; (2) plaintiff was given notice that further delay would result in dismissal; (3) defendant was likely to be prejudiced by further delay; (4) the need to alleviate court calendar congestion was carefully balanced against plaintiffs right to an opportunity for a day in court; and (5) the trial court adequately assessed the efficacy of lesser sanctions. Lewis, 564 F.3d at 576. No single factor is generally dispositive, and we ultimately review the dismissal in light of the record as a whole. See, e.g., United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir.2004).
Upon our review of the record as a whole, we conclude that the district court did not abuse its discretion in refusing to grant Gaeta’s motion to reopen. Gaeta’s failure to prosecute caused significant delay. Though the state court proceedings took a number of years to be completed, it was not until more than three years after the Appellate Term affirmed that Gaeta formally moved to reopen this case. As to notice, the district court found that the magistrate judge made it clear that it was up to the parties to notify the court to request restoring the action. As the underlying events took place in 2002, defendants surely were prejudiced by the extensive delay. Finally, the district, court determined that no sanction other than “dismissal” would be appropriate because of the “significant prejudice to the Defendants in permitting a twelve-year old case to proceed.” App. at 90.
We have reviewed Gaeta’s remaining arguments and conclude they are without merit. Accordingly, we AFFIRM the *49memorandum of decision and order of the district court. -